394 So. 2d 241 (1981)
Donald S. FREEDMAN, M.D., Petitioner,
v.
ALEXANDER P. ROSIN, M.D., P.A., a Corporation, and Southern Baptist Hospital of Florida, Inc., d/b/a Baptist Medical Center, a Florida Corporation Not for Profit, Respondents.
No. YY-252.
District Court of Appeal of Florida, First District.
February 27, 1981.
Dana G. Bradford, II, and Michael G. Tanner of Mahoney, Hadlow & Adams, Jacksonville, for petitioner.
Herman S. Paul of Lewis, Paul, Isaac & Castillo, P.A., Jacksonville, for respondents.
PER CURIAM.
Freedman, by way of petition for writ of certiorari, seeks review of an order setting this action for a non-jury trial. We agree that the trial court departed from the essential requirements of law in refusing to set this cause for trial by jury on all issues. See Olin's, Inc. v. Avis Rental Car System of Florida, 131 So. 2d 20 (Fla. 3rd DCA 1961); Pan American Bancshares v. Trask, 278 So. 2d 313 (Fla. 3rd DCA 1973); Padgett v. First Federal Savings and Loan Association of Santa Rosa County, 378 So. 2d 58 (Fla. 1st DCA 1979); Industries, Investments, and Agencies, Ltd. v. Panelfab International Corporation, 529 F.2d 1203 (5th Cir.1976).
Accordingly, petition for writ of certiorari is GRANTED, the order setting action for trial without jury is quashed, and this cause is remanded to the trial court for jury trial.
SHIVERS, SHAW and THOMPSON, JJ., concur.